Opinion of the Court by
Judge Lassing —
Dismiss-ing appeal.
Appellant, Lester Carter, was tried in the Quarterly *85Court of Metcalfe County and fined $5.00 and costs for failing to work upon the county road. He instituted a suit in the circuit court, in which he sought to have the judgment in the quarterly court set aside. A special demurrer was sustained by the circuit court, and the suit dismissed. From that judgment he prosecutes this appeal.
This was a civil proceeding, pure and simple, and the amount involved is only $5. By section 950, of the Kentucky Statutes, it is provided that no appeal lies to this court from a judgment of the circuit court if the amount in controversy be less than $200, exclusive of interest and costs. This court is without, jurisdiction and the appeal is dismissed.